                                   CIVIL MINUTE ENTRY

BEFORE:                          Magistrate Judge Steven M. Gold


DATE:                            November 16, 2018


TIME:                            11:30 a.m.


DOCKET NUMBER(S):                CV 17-5183 (ILG)


NAME OF CASE(S):
                                 Shin v. YS2 Enterprises Inc.


FOR PLAINTIFF(S):                Basil

FOR DEFENDANT(S):                Berkowitz for YS2; Nicolaou for defendants Richardson
                                 Trust, Michael Wang, Deborah Wang, and Terence Wu;
                                 Weissler for LeE

                                 STATUS CONFERENCE AT
NEXT CONFERENCE(S):              3:00 PM ON APRIL 17, 2019


FTR/COURT REPORTER:
                                 N/A

STATUS CONFERENCE RULINGS:

Plaintiff will be deposed by February 1, 2019.

Fact discovery will be completed by April 1, 2019. Plaintiff will serve his expert reports by February 1,
2019, and defendants will serve rebuttal expert reports by April 1, 2019.

THE COURT WILL HOLD A FURTHER CONFERENCE AT 3:00 PM ON APRIL 17, 2019.

The parties shall be prepared:

(1) to state their respective positions on settlement, with PRINCIPALS WITH FULL SETTLEMENT
DECISION-MAKING AUTHORITY (UP TO THE AMOUNT LAST DEMANDED FOR
DEFENDANTS, DOWN TO THE AMOUNT LAST OFFERED FOR PLAINTIFFS) PRESENT OR
AVAILABLE BY TELEPHONE THROUGHOUT THE CONFERENCE.

(2) to schedule any anticipated expert depositions.

(3) to articulate the basis for any anticipated summary judgment motions and to be familiar with any
premotion conference procedures required by the district judge presiding over the case.
(4) to state whether they will agree to assignment of this case to a magistrate judge for all purposes,
including jury trial and entry of final judgment.

Counsel are encouraged to file a written application requesting a settlement conference on an earlier
date if they believe it might be productive to do so.
